
	
		I
		112th CONGRESS
		1st Session
		H. R. 3475
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2011
			Mr. Sam Johnson of
			 Texas (for himself, Mr.
			 Berg, Mr. Brady of Texas,
			 Mr. Herger,
			 Ms. Jenkins,
			 Mr. Marchant,
			 Mr. Schock, and
			 Mr. Tiberi) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To protect information received by the Commissioner of
		  Social Security related to deceased individuals.
	
	
		1.Short titleThis Act may be cited as the
			 Keeping IDs Safe Act of
			 2011.
		2.Protecting
			 information received by the Commissioner of Social Security related to deceased
			 individualsSection 205(r) of
			 the Social Security Act (42 U.S.C. 405) is amended—
			(1)in paragraph (5)
			 by striking for statistical and research activities and all that
			 follows and inserting for law enforcement, tax administration, and
			 statistical and research activities conducted by Federal agencies and for
			 statistical and research activities conducted by State agencies.;
			 and
			(2)by adding at the
			 end the following new paragraph:
				
					(10)Information related to a deceased
				individual received by the Commissioner of Social Security other than as
				described in paragraph (1) shall be treated for purposes of paragraph (6) in
				the same manner as information received as described in paragraph (1).
					.
			
